Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 4 to 22 (independent Claims 1, 13, and 15, and their dependent claims) are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Cantor (8,480,494 B2) and Baker (2008/0252007 A1).  For a detailed discussion of these references, see NF, 06-26-2020, pages 3 to 6.  Cantor teaches a plurality of user devices, each in communication with the server via a communications network (clients 320 and 330, mobile and non-mobile, Fig. 3, communications network 325, 3:26-31).  Cantor teaches that each of the user devices is arranged to download and execute one or more of the computer game code modules which provides at the user device user selectable game objects on a display at the user device (clients can send game play input 312 and receive game play messages 314, Fig. 3, 3:25-64, sample code shown at 3:35-64; Fig. 4 shows user selectable game objects of gift type and gift value at 440 and 450, 6:13-23).  A user of Cantor’s game may request the assistance of other game players to obtain an item (2:24-35).  Cantor responds to user engagement with the game objects via a user interface to cause the one or more executable game code modules to access and execute code to assess whether a game objective is obtained (progress shown at 240 in GUI of Fig. 2, 2:36-46).  Cantor uploads to the game server game data based on the user engagement with the game code module via the user interface (Fig. 7, user-based crew messages 712, 714, 716, & 718 transmitted by users 730 via client devices 720 & 740 to server 750, 10:55-11:5; game update 724, user status update 726, and crew status update 728 messages at Fig. 7).  Cantor receives event data from the game server and shows an indicator of an event based on the event data at a navigable image rendered on the display, the event being 
Using the game Candy Crush as an example embodiment of the present claims as outlined in the specification, the "navigable image comprising multiple location icons" is rendered before the display of the next playable gameboard (i.e., the navigable image is shown, which shows where a player has progressed along a game "journey," and then when a user clicks on a particular available location icon, the gameboard is displayed for the player to interact with and play the game).  The first image (present Fig. 1) is an exemplary "navigable image" as claimed, which shows a player's progress and allows the player to click on one of the location icons, and the second image is an exemplary "gameboard" on which the player plays the game, which is provided after the player clicks on a location icon on the navigable image corresponding to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715